           Case 8:19-cv-01256-EAK-AAS Document 1 Filed 05/22/19 Page 1 of 7 PageID 1

Pro Se 7(Rev. !2/16)Compiaint for Employment Discrimination



                                     United States District Court.,Y,.,
                                                                  nAi                                                    An IIU 7
                                                                       for the

                                                              Middle District of Florida                                    'LOalu.A
                                                                                                           TmMl Ml r L 01'ui> A

                                                                  Tampa Division


                                                                                 Case No.                  1
                                                                                              (to befilled in by the Clerk's Office)
               Sharika Michelle Washington
                            Plamtijf(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                   Jury Trial: (check one) ^ Yes O No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                               -V-




                      The Bancorp Bank
                         Defendant(s)
(Write thefull name ofeach defendant who is being sued Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                            COMPLAINT FOR EMPLOYMENT DISCRIMINATION


I.        The Parties to This Complaint
          A.        The Plaintifr(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.

                              Name                                  Sharika Michelle Washington
                              Street Address                        21607 Draycott Way
                              City and County                       Land O Lakes(Pasco County)
                              State and Zip Code                    Florida 34637

                              Telephone Number                      813-624-1259
                              E-mail Address                        swashing(5imail.usf.edu




                                                                                                                                       Page 1 of 7
           Case 8:19-cv-01256-EAK-AAS Document 1 Filed 05/22/19 Page 2 of 7 PageID 2

Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination


         B.         The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person'sjob or title (ifknown). Attach additional pages if needed.

                    Defendant No. 1

                              Name                            The Bancorp Bank
                              Job or Title (ifknown)
                              Street Address                  409 Silverside Road #105

                              City and County                 Wilmington(New Castle County)
                              State and Zip Code              Delaware 19809

                              Telephone Number                302-385-5000

                              E-mail Address (ifknown)


                    Defendant No.2

                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)


                    Defendant No.3

                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)


                    Defendant No.4

                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code




                                                                                                                 Page 2 of 7
           Case 8:19-cv-01256-EAK-AAS Document 1 Filed 05/22/19 Page 3 of 7 PageID 3

Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination


                              Telephone Number
                              E-mail Address (ifknown)


         C.        Place ofEmployment

                   The address at which I sought employment or was employed by the defendant(s)is

                             Name                              The Bancorp Bank
                              Street Address                   5405 Cypress Center Drive Suite 100
                              City and County                  Tampa(Hillsborough Coimty)
                              State and Zip Code               33609
                              Telephone Number                 813-287-1949


n.       Basis for Jurisdiction


         This action is brought for discrimination in employment pursuant to (check all that apply):

                 13             Title Vn ofthe Civil Rights Act of 1964, as codified,42 U.S.C. §§ 2000e to 2000e-17(race,
                                color, gender, religion, national origin).

                               (Note: In order to bring suit infederal district court under Title VII, you mustfirst obtain a
                               Notice ofRight to Sue letterfrom the Equal Employment Opportunity Commission.)

                 r~]            Age Discrimination in Employment Act of 1967, as codified,29 U.S.C. §§ 621 to 634.

                               (Note: In order to bring suit infederal district court under the Age Discrimination in
                                Employment Act, you mustfirstfile a charge with the Equal Employment Opportunity
                                Commission.)


                 I I            Americans with Disabilities Act of 1990,as codified,42 U.S.C. §§ 12112 to 12117.

                               (Note: In order to bring suit infederal district court under the Americans with Disabilities
                               Act, you mustfirst obtain a Notice ofRight to Sue letterfrom the Equal Employment
                                Opportunity Commission.)

                 3              Other federal law (specify thefederal law):
                                Civil Rights Act of 1866(Section 1981), Family Medical Leave Act of 1993
                                Relevant state law (specify, ifknown):
                                Florida Civil Rights Act of 1992
                 r~l            Relevant city or county law (specify, ifknown):




                                                                                                                        Page 3 of 7
            Case 8:19-cv-01256-EAK-AAS Document 1 Filed 05/22/19 Page 4 of 7 PageID 4

Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination




m.       Statement of Claim


         Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
         facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
         involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
         the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if needed.

         A.        The discriminatory conduct of which I complain in this action includes (check all that apply):

                           O            Failure to hire me.
                           15^          Termination of my employment.
                           O            Failure to promote me.
                           □            Failure to accommodate my disability.
                           □            Unequal terms and conditions of my employment.
                           ^            Retaliation.
                           13           Other acts (specify):     Interference and retaliation pursuant to FMLA, Tortious
                                                                  Interference with Employment, Defamation
                                        (Note: Only those grounds raised in the chargefiled with the Equal Employment
                                        Opportunity Commission can be considered by thefederal district court under the
                                       federal employment discrimination statutes.)


       B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                   2017-2019



       C.          Ibelieve that defendant(s) (check one):
                           13           is/are still committing these acts against me.
                           □            is/are not still committing these acts against me.

       D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                           El           race                    African American/Black

                           □            color

                           El           gender/sex              Female

                           □            religion
                           □            national origin
                           □            age fyear ofbirth)                    (only when asserting a
                           □            disability or perceived disability (specify disability)



                    The facts of my case are as follows. Attach additional pages if needed.



                                                                                                                            Page 4 of 7
           Case 8:19-cv-01256-EAK-AAS Document 1 Filed 05/22/19 Page 5 of 7 PageID 5

Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination


                   While 1 understand that The Bancorp Bank ("the Bank")contends that my separation was due to the
                   Tampa location closing, the crux of my claims is based on how the Bank treated me in the wake ofthe
                   announcement ofthe office closing and up to my termination date. Prior to the announcement ofthe
                   office closings, in February 2018,1 rebuffed sexual advances ofIsaias Lima,Deputy Director, Financial
                   Crimes Risk Management,and Greg Garry, Chief Risk Officer, which led to me complaining about and
                   objecting to the sexually harassing behavior to Human Resources.

                   After I engaged in this protected activity, the Bank took several adverse actions against me in retaliation
                   of my complaints and to further discriminate against me on the basis of my race and gender. For
                   example;

                   Despite knowing I called out sick on March 6,2018,the Bank accused me ofjob abandonment and
                   stealing my company-issued laptop and threatened not to pay my $15,000.00 retention bonus incentive. 1
                   ultimately had to retain an attorney to defend against these actions and ensure payment of my retention
                   bonus, which only exacerbated my medical conditions.

                   Once the office closing were aimounced,the Bank treated me differently than my non-African
                   American/Black male counterparts(Kelly Dixon and Jesus Marin)and my male direct reports(Gerardo
                   Morales and Brent Fleming). Specifically, the Bank denied me a salaiy increase and relocation package
                   similar to what the Bank offered these non-Afncan American/Black male employees who had not
                   engaged in protected activity.

                   In March 2018, while out under the Florida Medical Leave Act("FMLA"),I further learned that the
                   Bank hired armed guards and Tampa Police to man the office for several weeks because it deemed me as
                   a security threat. The Bank told my co-workers that I was armed and dangerous and a threat to them,
                   which was not based in fact. Notably, I worked for the Bank for over a year and a half and during that
                    time, there was no indication or evidence of violence. Not only did the Bank lack any legitimate or
                    objective basis for stating that I was armed and dangerous, publishing these false statements to my peers
                    was defamatory. Further,I believe the Bank made these dubious conclusions and statements based on a
                    15-year old criminal record—which in and of itself is an unlawful stereotype. Thus, it appears that the
                    Bank's real reason for its unlawful and defamatoiy statements was to retaliate and further discriminate
                    against me.

                    The Bank also did not extend my separation date fi*om May 1,2018 to August 1,2018(or later) as it had
                    for other employees who had not engaged in protected activity and were also affected by the alleged
                    office closing. This caused me to lose at least three months of lost wages and benefits, as well as an
                    additional retention incentive and separation benefits.

                    To make matters worse, after my termination,I lost a lucrative job opportunity when it came down to
                    checking my employment references, which I believe was the result offalse and retaliatory statements
                    made by the Bank to my prospective employer about my criminal background. Such statements exceed
                    the purview ofthe Bank's qualified privilege under Florida Statute Section 768.095.

                    As a result ofthe Bank's actions, I have suffered lost wages and benefits caused by the loss of my
                    employment as well as my lostjob opportunities. However, it is the emotional toll that has had the
                    greatest impact on me.I am humiliated by the Bank's actions to portray me as a violent criminal, which
                    has severely harmed my reputation among my co-workers and in the financial services industry. I
                    continue to experience undue stress, anxiety and depression, and my treating healthcare providers
                    attribute these physical manifestations directly to how the Bank treated me.




                                                                                                                      Page 5 of 7
            Case 8:19-cv-01256-EAK-AAS Document 1 Filed 05/22/19 Page 6 of 7 PageID 6

Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination


                   (Note: As additional supportfor thefacts ofyour claim, you may attach to this complaint a copy of
                   your chargefiled with the Equal Employment Opportunity Commission, or the chargefiled with the
                   relevant state or city human rights division.)

IV.    Exhaustion of Federal Administrative Remedies


       A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                   my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                   on (date)


                   07/13/2018

       B.          The Equal Employment Opportunity Commission (check one):
                           O            has not issued a Notice ofRight to Sue letter.
                           13           issued a Notice of Right to Sue letter, which I received on (date)
                                       (Note: Attach a copy ofthe Notice ofRight to Sue letterfrom the Equal Employment
                                       Opportunity Commission to this complaint.)

                   Only litigants alleging age discrimination must answer this question.

                   Since filing my charge ofage discrimination with the Equal Employment Opportunity Commission
                   regarding the defendant's alleged discriminatory conduct(check one):

                           n            60 days or more have elapsed.
                           □            less than 60 days have elapsed.

V.     ReUef

       State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
       arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
       amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
       or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
       money damages.
        Iwould like to recover economic and non-economic damages for the emotional distress caused as well as harm to
        my reputation, in addition to punitive damages.Icontinue to experience undue stress, anxiety and depression, and
        my treating healthcare providers attribute these physical manifestations directly to how the Bank treated me.
        Emotional Distress - $300,000
        Lost Wages - $390,000
        Attorney Fees - Amount unknown until an attorney is retained




                                                                                                                  Page 6 of 7
            Case 8:19-cv-01256-EAK-AAS Document 1 Filed 05/22/19 Page 7 of 7 PageID 7

Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination



VI.    Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge, information,
       and beliefthat this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
       nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
       evidentiary support or, ifspecifically so identified, will likely have evidentiary support after a reasonable
       opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
       requirements ofRule 11.



       A.          For Parties Without an Attorney

                   I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                   served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                   in the dismissal of my case.

                   Date of signing:             5/21/2019


                   Signature ofPlaintiff
                   Printed Name ofPlaintiff           Sharika M Washington

       B.          For Attorneys


                   Date of signing:


                   Signature of Attorney
                   Printed Name of Attorney
                   Bar Number

                   Name ofLaw Firm

                   Street Address

                   State and Zip Code
                   Telephone Number
                   E-mail Address




                                                                                                                   Page 7 of 7
